Title: To James Madison from James Linsey, 29 March 1812 (Abstract)
From: Linsey, James
To: Madison, James


29 March 1812. Regrets that he should ever express dissatisfaction at the proceedings of the U.S. government: “but Injured feeling constrains me to Express my Self diferent from what I Shuld have don.” Relates the details of his purchase from William Scott of a tract of land that had been conveyed to Scott by the U.S. marshal for Virginia. “As the Land was Sold for the purpose of raising money for the Suporte of goverment; the Existence of which is onley necesery for the Protection of our Livess Liberties & properties,” he did not hesitate in purchasing the title, assuring himself “that the bases of the Republick of the united States was Justice and Equity.” Later discovered that the “Virginia district head” had not managed business “with that Energy that attends to the peace and tranquility of the new Settlers in Said State” and “that their ware a number of owners to the Same Land by means of Eregularity in Sa[i]d goverment or oficers of Sa[i]d goverment.” Had no doubt in his mind that the “united States Goverment would Either Protect the property or Pay damages in as much as the Laws of Sa[i]d goverment would oblige one indevidual to protect a tittle given to another indevidual or make the Damages good in Case he Culd or would not protect the property.” He therefore “petitioned the goverment with an expectation of feeling the Stronges[t] Oblegations of gratitude to them for their Cander in Suporting a Consistent System of Laws.”
Since the U.S. “had assessed Said property it Prooves that they had a belief that they had a Claim on Said property and as the person in whose name the property was Sold Neglected or Refused to pay the tax the property then become the property of the united States.” Had the property in question “been the property of Mr Judson whose it was Suposed to bee when Solde by the goverment and Leagle Steps had been taken in the Sail and the time alowed by Law for the Redemption of Said Lands had alapsed as it now his the goverment would no doubt have Shewen their Sincerity and firmnes in Protecting Mr Scott or me holding under him against all the aforts of Mr Judson.” Complains that Mr. Judson was not the owner and that the U.S. has “asessed Mr Smiths property to Mr Judson & his proseded to wards the purcheser the Same as they would had the property Belonged to Mr Judson untill they have taken his money and his Presented an object in the purches of which Mr Scott was Retioneley Led to believe that he Shuld Gid a Compe[n]sation Not only for his money Paid but for all the trobble that might or Culd arise.” And as he was convinced that the property was “Realy the property of Mr Scott,” he purchased “the Same without no doubt that the goverment had Sold Mr Smiths property or any other mans Exepting the mans in whose name it was assesed.” Asks whether the government would have “forfeted Mr Judsons property for not Comploying with the Regugetions of goverment & would they have Protected it to Mr Scott.” “Reason Justice Equity answers yes & Sistomatick order dictates to me that they would & I have not the Least doubt but had the property been Mr Judsons before it was Solde by the united States & Shuld I have Purchesed it as I now have & had went unto the Land & taken Posession and M Judson had Resented the Conduct of the goverment & had Came with a Stronger force and driven me from the Premeses that the Law would have been Executd upon him an I Shuld have bee agane put in Protection of my Property.” If necessary, military force “would have ben employed to inforce the Law.” “Would not the goverment withstand the goverment that Sold them Lewesiania ware they to atempt agane to take Posession of it & mak this Plee that they had not Recivd a full Compensation but I am not more surprised at the Proseding in this instence than I am in many others have not the goverment given to Every diserning Spectater Reason to believe that a mejority hav been Elected by grogshop hunters & whisky Drinkers have not the more Considerate and well despose[d] debated a whole day to have a duty Removed from Salt a necesery article of Life and Laid on whiskey a great destroyer as it is used but Did not Mr Stow give his opinion on taxation a[s] Existing onley or Necesery onley for the purpose of taking from one part of Comunity and giving to another where as it his allways ben my Prevailing opinion that No tax was Ever Necserly Colected only for the Suport of a goverment & no goverment was Ever Necesery only for the Protection of our Lives Liberties and Properties and the upholding of Peac & good order therefor it is not so much to be wonderd at that I believe I have not Justice don me as my opinion So widly defereth from a mejorety of Mambers of the Body pollitick.”
Further asks, “How are you to Colect a Second tax if you Refuse to Protect Property Sold for the Colection of former taxes.” Adds in a postscript: “Shuld your influence prevail that Justic might be administrd in the within Case a Sence of dowing Right will no doubt Compensate you Shuld a Law be ⟨made?⟩ to Compensate those who have Suferd in Consequence of Elegel tittles originating in any Branch of goverment would intitle me to damages.”
